DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 9-11, 13-19, and 21-25 and the cancellation of claims 1-8 filed October 8, 2020.  Claims 12 and 20 are withdrawn.
Claim Objections
Claims 10 and 13-15 are objected to because of the following informalities:  
In regards to claim 10, line 5, the phrase “the slowing mechanism” should be changed to “the first slowing mechanism,” in line 6, the phrase “the mounting feature” should be changed to “the first mounting feature,” and in line 10, the phrase “the bolt-engaging portion” should be changed to “the first bolt-engaging portion.”
In regards to claim 13, line 3, the phrase “the bolt opening” should be changed to “the first and second bolt openings,” and in line 4, the phrase “the case” should be changed to “the housing.”
In regards to claim 14, line 3, the phrase “a proximal side of the case” should be changed to “the proximal side of the housing,” and in line 7, the phrase “one other wall of the plurality of walls” should be changed to “the distal wall” since the claim recites the distal wall in line 2 and it is understood from the specification and Figure 2 that the front wall is pivotably connected to the distal wall.
In regards to claim 15, line 1, the phrase “the case” should be changed to “the housing.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, it is unclear to which of the slowing mechanisms recited in amended claim 9 the phrase “the slowing mechanism” in line 5 refers, and it is unclear to which of the bolt-engaging portions recited in amended claim 9 the phrase “the bolt-engaging portion” in line 10 refers.  It is understood from the specification and the remainder of claim 10 that the “slowing mechanism” recited in line 5 refers to the “first slowing mechanism,” and that the “bolt-engaging portion” recited in line 10 refers to the “first bolt-engaging portion” and will be examined as such.  See claim objection above.
In regards to claim 13, line 3, it is unclear to which of the bolt openings recited in amended claim 9 the phrase “opposite the bolt opening” refers.  It is understood from 
Claim 13 recites the limitation "the case" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between the “case” recited in amended claim 13 and the “housing” recited in amended claim 9 is unclear from the claim language.  Based on the specification, the case of claim 13 will be examined as equivalent to the housing of claim 9.  See claim objection above.
Claim 14 recites the limitation "the case" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between the “case” recited in amended claim 14 and the “housing” recited in amended claim 9 is unclear from the claim language.  Based on the specification, the case of claim 13 will be examined as equivalent to the housing of claim 9.  It is also assumed that the “proximal side of the case,” as recited in line 3 of claim 14, is equivalent to the proximal side of the housing, as recited in claim 9, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected(a)(1) as being anticipated by Roth et al. (US-5757269).
In regards to claim 9, Roth et al. discloses a strike box configured for use with a lockset including a first movable bolt (bolt in Col. 5, line 9) and a second movable bolt (bolt or latch Col. 5, line 11), the strike box comprising: a housing (component 212 and plate having the first and second openings in Figure 2 below) including a chamber (space in the housing in which components 240 and 240A and their respective springs 274 and 274A are located, Figures 2 and 7), a first bolt opening (see Figure 2 below) connected with the chamber, and a second bolt opening (see Figure 2 below) connected with the chamber, wherein the first bolt opening is formed at a proximal side of the housing (Figure 2) and is sized and shaped to receive the first bolt during extension of the first bolt in a distal direction (extension of the first bolt in a similar manner to that shown in Figure 3B such that the first bolt engages with component 240, Col. 5, lines 5-13), and wherein the second bolt opening is formed at the proximal side of the housing (Figure 2) and is sized and shaped to receive the second bolt during extension of the second bolt in the distal direction (extension of the second bolt in a similar manner to that shown in Figure 3B such that the second bolt or latch engages with component 240A, Col. 5, lines 5-13); a first slowing mechanism 240, 274 movably mounted to the housing and positioned within the chamber (Figures 2, 3A, and 7), wherein the first slowing mechanism includes a first bolt-engaging portion 240 that is aligned with the first bolt opening (Figure 2) and is operable to engage the first bolt during the extension of the first bolt (Col. 5, lines 5-13), wherein at least a portion of the first slowing mechanism is configured to resist movement of the first bolt-engaging portion in the distal direction (the spring 274 at least slightly resists movement of the first bolt-engaging portion in the distal direction because it biases the first bolt-engaging 

    PNG
    media_image1.png
    886
    621
    media_image1.png
    Greyscale

In regards to claim 10, Roth et al. discloses that the housing further comprises a mounting device (openings in walls for pin 260, Figure 7) positioned in the chamber; wherein the mounting device includes a first mounting feature formed on one of a plurality of walls of the housing (the first mounting feature being the hole for one end of the pin 260 shown in Figure 7 below); and wherein the slowing mechanism further comprises: a platform (see Figure 7 below) movably supported by the first mounting feature, the first bolt-engaging portion comprising the platform; and a biasing member 274 configured to resist movement of the platform in the distal direction, wherein the at 
In regards to claim 11, Roth et al. discloses that the biasing member urges the platform in a proximal direction opposite the distal direction (Col. 4, line 66 – Col. 5, line 2).
Allowable Subject Matter
The examiner would like to note that claims 9 and 16 were examined as drawn to the combination of the strike box and a lockset, since the claim language requires the particulars of the lockset, i.e. the first and second bolts, for claim 9, and the latchbolt, for claim 16, to define positions and features of the components of the strike box.
Claims 16-19 and 21-25 are allowed.
Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 13 and 14.
In regards to claims 13 and 14, Roth et al. (US-5757269) fails to disclose that the front wall is movable from the closed position to an open position to selectively open the chamber.  The mechanical and electrical components of Roth et al. are accessible from .
Response to Arguments
In light of applicant’s amendments to claim 9, the rejections of claims 9-14 under 35 U.S.C. 103 set forth in the previous office action are withdrawn.  In light of applicant’s amendments to claim which prompted a review of the prior art cited in the current application, new rejections of claims 9-11 under 35 U.S.C. 102(a)(1) with Roth et al. are set forth above based on applicant’s amendments to claim 9.  The examiner would like to note that the Roth et al. reference is considered as analogous art to the claimed invention since the components of Roth et al. provide at least some impedance to the extension of the first and second bolts, and thereby, provide at least some slowing to the extension speed of the first and second bolts.
The examiner appreciates applicant’s inclusion of new figures, and therefore, the drawing objections set forth in the previous office action are withdrawn.
The examiner appreciates applicant’s amendments to the claims and drawings, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous office action are withdrawn.
In light of applicant’s amendments to claims 9-11 and 13-15, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 29, 2021